DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
  
When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

The groups are the following:

Group 1, Claims 1-10, 15-26 and 31 are directed to “Processing circuitry for processing a data signal prior to transmitting said signal as a visible light communication signal, said processing circuitry comprising: an input for receiving said data signal to be transmitted; mapping circuitry operable to map said data signal to a set of active subcarriers and to add nulls corresponding to inactive subcarriers to generate a mapped data signal; transforming circuitry operable to apply a modified Fourier Transform operation to said mapped data signal to generate a transformed signal, said Fourier Transform operation being modified to maintain said nulls corresponding to said inactive subcarriers in said transformed signal, said transforming circuitry being operable to apply modified coefficients to at least some data values corresponding to active subcarriers to compensate for said maintained nulls, such that said modified Fourier Transform operation does not change the overall energy of the data signal” drawn to Optical Transmitters classified in H04B10/50.

Group 2, Claims 11-14 and 27-30 are directed to “Processing circuitry operable to process a received visible light multi-carrier orthogonal frequency division multiplexed signal, said signal comprising low amplitude portions corresponding to inactive subcarriers comprising, said processing circuitry comprising: transforming circuitry operable to apply a Fourier Transform operation to said received signal to generate a transformed signal; further transforming circuitry operable to apply a modified Inverse Fourier Transform operation to said transformed signal to generate a data signal, said modified inverse Fourier Transform operation converting said low amplitude portions of said received signal corresponding to said inactive subcarriers to null signals and applying modified coefficients to at least some values corresponding to active subcarriers, said modified coefficients being such that said modified Inverse Fourier Transform operation does not change an overall energy of said data signal” drawn to Optical Receivers classified in H04B10/60.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I to II lack unity of invention because of the following. The inventions of Groups I to II require shared technical features that are already known in the prior art. For example, Lee et al (US Pub 20130266314) Fig 1 and Fig 3 teaches “a processing circuitry (modulation unit 110) for processing a data signal prior to transmitting said signal as a visible light communication signal”. Miyoshi et al (US Pub 20080304583) teaches the deficiencies of Lee. More specifically, Miyoshi Fig 7 teaches “a processing circuitry (modulation unit) comprising: an input (i.e. in 101) for receiving a data signal to be transmitted; a mapping circuitry (102/103) operable to map said data signal to a set of active subcarriers and to add nulls corresponding to inactive subcarriers to generate a mapped data signal (as shown in Fig 9B); and a transforming circuitry (202/109) operable to apply a modified Fourier Transform operation to said mapped data signal to generate a transformed signal, said Fourier Transform operation being modified to maintain said nulls corresponding to said inactive subcarriers in said transformed signal (as shown in Fig 9C), and said transforming circuitry (202/209) being operable to apply modified coefficients (i.e. from 201) to at least some data values corresponding to active subcarriers to compensate for said maintained nulls, such that said modified Fourier 

The Examiner has required a restriction between these groups. If the Applicant elects a group and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable group will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  The Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


(a)    the prior art applicable to one invention would not likely be applicable to another invention;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636